DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2021 has been entered.

Status of the Claims
Claims 1-25, 28 and 44-45 are cancelled.
claims 26-27, 29-43, 46 and 47 are allowed.
 
Information Disclosure Statement
The Information Disclosure Statement filed on 10 April 2019 had been previously considered by the Examiner. However, upon further review it was noted that sheet number 3 was missing the Examiner’s signature and date. This deficiency has been corrected. A signed and dated copy of the IDS is included with this office action.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jason Kwan on 11 January 2021.
The Application has been amended as follows:
Please amend claims 26 and 38 as follows: 
26. An in-body medical device comprising: 
an integrated circuit substrate comprising a surface and a circuitry element; 
a first electrode coupled to the circuitry element and comprising: 
a first active electrode material; 
a first surface; and 
a second surface; 
a second electrode connected to the surface of the integrated circuit substrate and coupled to the circuitry element, wherein the second electrode is electrically isolated from the first electrode and comprises a second active electrode material that is different from the first active electrode material; and 
an electrically conductive porous under-layer interposed between the first surface of the first electrode and the surface of the integrated circuit substrate, the electrically conductive porous under-layer comprising an inert metal and an oxidizable metal; wherein the electrically conductive porous under-layer is configured to provide a surface area enhancement to the first electrode, wherein the electrically conductive porous under-layer is configured to improve adhesion, and wherein the and
wherein the in-body medical device is suitable for human ingestion or implantation.

38. A system comprising: 
a receiver; and 
an in-body medical device suitable for human ingestion or implantation, wherein the in-body medical device is configured to communicate with the receiver, the in-body medical device comprising: 
an integrated circuit substrate comprising a surface and a circuitry element; 
a first electrode coupled to the circuitry element and comprising: 
a first active electrode material; 
a first surface; and 
a second surface; 
a second electrode connected to the surface of the integrated circuit substrate and coupled to the circuitry element, wherein the second electrode is electrically isolated from the first electrode and comprises a second active electrode material that is different from the first active electrode material; and 
an electrically conductive porous under-layer interposed between the first surface of the first electrode and the surface of the integrated circuit substrate, the electrically conductive porous under-layer comprising an inert metal and an oxidizable metal; wherein the electrically conductive porous under-layer is configured to provide a surface area enhancement to the first electrode, wherein the electrically conductive porous under-layer is configured to improve adhesion, and wherein the electrically conductive porous under-layer is a layer that is contiguous to and mechanically supports the first electrode.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
(A) Claims 26-27, 29-43, 46 and 47 are free of art under 35 USC 102 and 103 because the prior art in the field of ingestible medical devices does not teach or fairly suggest a system comprising an in-body medical device (as in claim 38) and an in-body medical device (as in claim 26) wherein the in-body medical device comprises a circuitry element, a first and a second electrode each connected to the circuitry element and an electrically conductive porous under-layer interposed between the first surface of the first electrode and the surface of the integrated circuit substrate, the electrically conductive porous under-layer comprising an inert metal and an oxidizable metal; wherein the electrically conductive porous under-layer is configured to provide a surface area enhancement to the first electrode, wherein the electrically conductive porous under-layer is configured to improve adhesion, and wherein the electrically conductive porous under-layer is a layer that is proximal contiguous to and mechanically supports the first electrode. The closest prior art to Matsui teaches a photoelectric conversion element comprising a counter electrode and a working electrode. While Matsui teaches that both, the counter electrode and the working electrode include a porous layer, these layers are integral parts of the electrode per se. Matsui does not teach that the porous layers are under-layers interposed between an electrode and a first surface of a substrate, that said porous layers comprise an inert metal and an oxidizable metal and, that at the porous layers is contiguous to and mechanically supports the first electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 26-27, 29-43, 46 and 47 are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/Examiner, Art Unit 1631                
                                                                                                                                                                                        /Lori A. Clow/Primary Examiner, Art Unit 1631